Citation Nr: 0308661	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  96-44 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


REMAND

In the veteran's September 1996, VA Form 9 Appeal to Board of 
Veterans' Appeals, the veteran requested a personal hearing 
before a member of the Board at the RO.  At the time, the 
veteran had filed a timely notice of disagreement with a 
September 1995 rating decision on both the issues of service 
connection for PTSD and entitlement to a compensable 
disability evaluation for a lung disability.  In a May 1999 
decision, the Board found that the September 1996 appeal was 
inadequate with regard to the issue of an increased rating 
for the lung disability and dismissed the appeal with regard 
to this issue; however, the appeal was perfected with regard 
to the issue of service connection for PTSD.  The PTSD issue 
was remanded to the RO for additional development.  This case 
was again before the Board in April 2000 when it was remanded 
to the RO for additional development.  The veteran has never 
received his requested hearing, and there is no waiver of his 
hearing request on file.  This case is therefore REMANDED to 
the RO for the following development:

The RO should schedule a hearing before a 
Member of the Board at the RO, or obtain 
documentation from the veteran to the 
effect that he no longer wishes such a 
hearing.  Full documentation of all 
contact with the veteran and his 
representative should be placed in the 
claims file, as well a complete record of 
the veteran's appearance or failure to 
appear at any scheduled hearing.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


